Name: 90/350/EEC: Commission Decision of 27 June 1990 authorizing the Italian Republic to apply intra- Community surveillance in respect of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  tariff policy;  Europe;  trade;  trade policy
 Date Published: 1990-07-04

 Avis juridique important|31990D035090/350/EEC: Commission Decision of 27 June 1990 authorizing the Italian Republic to apply intra- Community surveillance in respect of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic) Official Journal L 171 , 04/07/1990 P. 0027 - 0028*****COMMISSION DECISION of 27 June 1990 authorizing the Italian Republic to apply intra-Community surveillance in respect of bananas originating in certain third countries and put into free circulation in the other Member States (Only the Italian text is authentic) (90/350/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987, on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1, 2 and 5 thereof; Whereas on 7 June 1990, The Italian Government applied for authorization to apply intra-Community surveillance to imports of bananas falling within CN code 0803 00 10 originating in certain third countries other than the African, Caribbean and Pacific (ACP) States (2) and put into free circulation in the other Member States; Whereas the Italian Government has stated that the circumstances which led the Commission to adopt intra-Community surveillance measures in the past still prevail, namely the need to ensure the effectiveness of the commercial policy measures which Italy applied in respect of direct imports of fresh bananas originating in certain third countries other than the ACP States in order to attain the objective laid down in Protocol 5 to the LomÃ © Convention; Whereas, without prejudice of a later examination of the situation, it is therefore necessary to authorize the Italian republic to apply intra-Community surveillance until 30 June 1991 to imports of the products in question; HAS ADOPTED THIS DECISION: Article 1 The Italian Republic is hereby authorized to apply intra-Community surveillance until 30 June 1991 to imports of bananas falling within CN code 0803 00 10 originating in the third countries listed in the Annex and put into free circulation in the other Member States, in accordance with Decision 87/433/EEC. Article 2 This decision is addressed to the Italian Republic. Done at Brussels, 27 June 1990. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 238, 21. 8. 1987, p. 26. (2) Bolivia, Canada, Colombia, Costa Rica, Cuba, Ecuador, El Salvador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Phillippines, United States of America, Venezuela. ANNEX Third countries of origin referred to in Article 1: 1.2 // Bolivia Canada Colombia Costa Rica Cuba Ecuador El Salvador Guatemala // Honduras Mexico Nicaragua Panama Phillippines United States of America Venezuela.